UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ELITE ENERGIES, INC. (Exact name of registrant as specified in its charter) Delaware 333-168184 26-3936718 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 848 Stewart Drive, Suite 101 Sunnyvale, California 94085 (Address of principal executive offices) (888) 209-9909 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock: As of August 14, 2013, there were 36,790,955 shares of common stock outstanding. Elite Energies, Inc. FORM 10-Q June 30, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 2 PART I FINANCIAL INFORMATION Item 1. Financial Information ELITE ENERGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, March 31, ASSETS Current Assets Cash $ $ Prepaid expenses 44 44 Total Currents Assets Current Assets of Discontinued Operations Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities Trade payables - Others $ $ Related parties Accrued expenses - Interest Others - Directors' loans Loan from unrelated party Total Current Liabilities Current Liabilities of Discontinued Operations Total Liabilities Commitments Stockholders' (Deficit) Common stock, authorized 50,000,000 shares, par value $0.000001,36,540,955 sharesand 35,940,955 shares issued and outstanding on June 30, 2013 and March 31, 2013, respectively 36 36 Additional paid-in-capital Accumulated (Deficit) ) ) Total Elite's Stockholders' (Deficit) ) ) Noncontrolling Interest ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ See accompanying notes. 3 ELITE ENERGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Revenues- Trade, net of returns $
